DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.1.	Applicant's Election without traverse of Group (II), Claims 11-12, directed to process of preparing a polyester resin in presence of catalyst and single disclosed Specie of the catalytic compound, in reply filed December 23, 2020 is acknowledged. . Claims 1-10 directed to non-elected invention have been canceled by Applicant.  
2.2.	Support for newly added Claims 13-19 have been found in Applicant's Specification as indicated by the Applicant ( see Remarks filed on December 23, 2020).
	Therefore, no New matter has been added with the amendment filed on December 23, 2020.
2.3.	In view of search conducted by STIC  and discussion with Applicant on March 19, 2021, Applicant filed on March 25, 2021  Supplemental amendment to Claims and Specification  in order to further specified that polyester prepared by polycondensation of polycarboxylic  acids and polyhydric alcohols and for clarity. Therefore, as result of both Amendments Claims 1-10 has been canceled and Claims 11-19 directed to Process for producing a polyester resin in presence of catalyst comprising bonding portion as claimed in Claim 11 are active. 
2.4.	Supplemental amendment to paragraph [0064] of Applicant's Specification is acknowledged. Therefore, no New Matter has been added with amendments to Claims and Specification.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
3.1.  Upon consideration of available Prior art and results of structural search conducted by STIC ( see attached strategy), Examiner concluded that Applicant's claimed subject matter directed to process of preparing polyester resin by polycondensation of polyfunctional acids and polyhydric alcohols  in the presence of catalyst with specified bonding portion represented by Formula (2)  -Mg-O-(CR12)a – Q , wherein Q is a Nitrogen or Sulfur  is novel and unobvious over available Prior art of Record ( see PTO-892 attached and References cited by Applicant). 
3.2   In this respect, note that the similar catalyst is used for ROP ( ring opening polymerization) of lactones and cyclic esters ( for example see Bouyahyi et al ( WO 2014188340 or US 2016/0096919) or Ghosh et al " Magnesium complexes of the N, O polydentate scaffold: Synthesis, structural characterization and polymerization studies", Polymer 70 , 2015 pp 38-51 – reference attached. In addition it is also known to use Titanium compounds as efficient catalysts for polymerization of polyester comprising dicarboxylic acid and diols ( see for example, Putzig et al US 6,166,170).
	However, no Prior of Record disclosed or fairly suggested use Catalyst comprising bonding portion of Applicants Claim 11 for preparing polyester resins by polycondensation of polyfunctional acids and polyhydric alcohols. At least for this reason, Claims 11-19 are allowed.
EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
The application has been amended as follows:  
5.	Replace Abstract filed on November 21, 2018 as shown below 
A catalyst for preparing polyester resins from monobasic or polybasic acids and polyhydric alcohols, comprising a Magnesium compound which has  a bonding portion represented by formula -Mg-O-(CR12)a – Q , wherein Q is a Nitrogen or Sulfur and a  is an integer from 1 to 4, is disclosed. Catalyst may further comprise Titanium compounds, for example titanium alkoxide, wherein titanium diisopropoxy bistriethanolaminate is particularly preferable from the viewpoint of reactivity and coloring property. Catalyst is capable of shortening production time for polyester resins. 
Conclusion
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901.  The examiner can normally be reached on 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.







/GENNADIY MESH/Examiner, Art Unit 1763

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763